Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 02/01/2021. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 02/01/2021, has been entered. Claims 1, 8, and 13 have been amended. The 112(a) and 112(b) rejections have been withdrawn for the reasons addressed in the Response to Argument.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a machine, claims 8-12 are directed to an article of manufacture, and claims 13-20 are directed to a process. Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the 
	Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving a first set of document files comprising textual terms relating to a plurality of first users;
receiving a second set of document files relating to a second user from one or more data sources, the second set of document files including a plurality of textual terms associated with the second user from a combination of documents including a user profile document, a query response document, an interaction document including values of a document identifier and transaction for elements exchanged in the interaction, the values defining an exchange between entities, an interest level document including a recorded interest in at least one potential entity that is a match for the second user, and a similarity level document;
determining whether the second set of document files is similar to one or more documents in the first set of document files based on a collaborative filtering process of the textual terms derived from the second set of document files in combination with the textual terms of the first set of document files;
generating an indicator that indicates a level to which the second set of document files is similar to the one or more documents in the first set of document files; and
outputting a display displaying to the second user the generated indicator for the second set of document files. 

The above limitations recite the concept of content comparison and recommendation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors. Independent claims 8 and 13 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 8, and 13 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, the recitation of various additional elements within the claim are acknowledged, such as a processor, a memory, a data storage device, a user interface, and the determining being done using a network trained via machine learning. Independent claims 8 and 13 recite similar Alice, claims 1, 8, and 13 merely recite a commonplace business method (i.e., comparing content and providing recommendations) being applied on a general purpose computer. See MPEP 2106.05(f). Furthermore, claims 1, 8, and 13 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1, 8, and 13 specifying that the abstract idea of comparing content and providing recommendations is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 8, and 13 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Since claims 1, 8, and 13 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 8, and 13 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to claim 1, the recitation of various additional elements within the claim are acknowledged, namely a processor, a memory, a data storage device, a user interface, and the determining being done using a Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1, 8, and 13 specifying that the abstract idea of comparing content and providing recommendations is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claims 1, 8, and 13 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 8, and 13 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 8, and 13 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-7, 9-12, and 14-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-7, 9-12, and 14-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite fundamental commercial interactions. Dependent claims 3-7, 10-12, and 15-20 do not include further additional elements. Under Prong Two of Step 2A, the limitations of dependent claims 3-7, 10-12, and 15-20, when considered both individually and as a whole, are not indicative of Alice/Mayo test, when considered both individually and as a whole, the additional limitations of dependent claims 2, 9, and 14 are not indicative of integration into a practical application. Since the dependent claims recite an abstract idea and fail to integrate the abstract idea into a practical application, the dependent claims are “directed to” an abstract idea. Similar to the discussion above with respect to the independent claims, the dependent claims, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., comparing content and providing recommendations) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 3-4, 6-8, 10-11, 13, and 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 5790426 A), hereinafter Robinson, in view of Santhanam et al (US 20160300144 A1), hereinafter Santhanam. 

Regarding claim 1, Robinson teaches a system comprising:
a processor (Robinson: Col. 5, lines 14-16 – “Computer system 11 includes a central processing unit (CPU) 12, which may be provided, for example, as a conventional microprocessor”); and
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions (Robinson: Col. 5, lines 14-19; Col. 5, line 65- Col. 6, line 4 – “Computer system 11 includes a central processing unit (CPU) 12, which may be provided, for example, as a conventional microprocessor, a random access memory (RAM) 14 for temporary storage of information, and a read only memory (ROM) 16 for permanent storage of information.” … “FIGS. 3-5 … showing the processing performed by a processing apparatus ... The rectangular elements (typified by element 60 in FIG. 3), herein denoted "processing blocks,” represent computer software instructions or groups of instructions.”) to perform operations of:
receiving a first set of document files comprising textual terms relating to a plurality of first users from a data storage device (Robinson: Col. 4, lines 61-63; Col. 5, lines 2-3; Col. 6, lines 25-27 – “the database 9 can be implemented using object oriented technology or via text files.” … “The information may be stored, for example, as a record or as a file.” … “In step 60, rating data for users of the ACF system 10 is entered into the user information database 1.”);
receiving a second set of document files relating to a second user from one or more data sources, the second set of document files including a plurality of textual terms associated with the second user from a combination of documents including a user profile document, a query response document, an interaction 
determining whether the second set of document files is similar to one or more documents in the first set of document files based on a collaborative filtering process of the textual terms derived from the second set of document files in combination with the textual terms of the first set of document files (Robinson: Col. 6, lines 29-32; Col. 21, lines 19-25 – “The ACF system 10 upon request of a first user determines a similarity value the first user as compared with other users in the database in step 62.” … “To calculate how similar Joe's taste in selecting items is to some other user, the system considers those items for which Joe and the other user have both provided ratings. … If Joe and the other user rate most movies 
generating an indicator that indicates a level to which the second set of document files is similar to the one or more documents in the first set of document files (Robinson: Col. 6, lines 36-49; Figure 4 – “FIG. 4 provides additional details for step 62 of FIG.3 for determining similarity values for the first user and other users. In order to obtain a similarity value for the first user and another user, the first user and other user must have ratings in the database for at least one common item as in step 68. After the items that the first user and the other user have both provided ratings for have been identified, a statistical distance between the users, as defined below, is determined in step 70. The statistical distance is derived by taking into account the probability that a random user of the system, or general public, will provide a particular rating for the item. In step 72, the similarity value is determined by finding the smallest hypothesized S that can be rejected with a given confidence level.”); and
outputting a user interface displaying to the second user the generated indicator for the second set of document files (Robinson: Col. 20, lines 6-10; Col. 30, lines 36-39 – “The reviews are ordered by using the calculated similarity of tastes between Joe and the reviewer. This similarity measure could be the one calculated during the before described ACF process” … “the ACF technology described involve different types of input and output devices … output will be through a … display screen”),

but does not teach that an interaction document includes values of a document identifier and transaction for elements exchanged in the interaction, the values defining an exchange between entities, and that the determining is done using a network trained via machine learning. 

However, Santhanam teaches a recommendation system that uses collaborative filtering (Santhanam: Abstract, [0044]), including:
that an interaction document includes values of a document identifier and transaction for elements exchanged in the interaction, the values defining an exchange between entities (Santhanam: In a method for generating recommendations [0079], data (called real time data and batch data) associated with the user, such as transaction details, order history, pricing data, and user historical data is received. [0081] Other data collected on a 
that the determining is done using a network trained via machine learning (Santhanam: The recommendation engine uses a machine learning model, trained on data using machine learning techniques. [0049] These machine learning techniques may be collaborative filtering and similarity techniques. [0048] Machine learning techniques may be used for identifying similar users using similarity techniques. [0044]). This known technique is applicable to the recommendation system of Robinson as they share characteristics and capabilities, namely they are directed to providing recommendations based on user similarities.  
It would have been recognized teach that an interaction document includes values of a document identifier and transaction for elements exchanged in the interaction, the values defining an exchange between entities, and that the determining is done using a network trained via machine learning, as taught by Santhanam, to the teachings of Robinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar recommendation systems.  Further, including teach that an interaction document includes values of a document identifier and transaction for elements exchanged in the interaction, the values defining an exchange between entities, and that the determining is done using a network trained via machine learning, as taught by Santhanam, into the recommendation system of Robinson would have been recognized by those of ordinary skill in the art as resulting in the most relevant recommendations (Santhanam: [0006]).

Regarding claim 3, Robinson/ Santhanam teach a system according to claim 1, wherein the processor correlates a similarity between the second set of document files and the one or more documents in the first set of document files to a similarity between the second user and at least one of the plurality of first users (Robinson: Col. 6, lines 29-32; Col. 21, lines 19-25 – “The ACF system 10 upon request of a first user determines a similarity value the first user as compared with other users in the database in step 62.” … “To calculate how similar Joe's taste in selecting items is to some other user, the system considers those items for which Joe and the other user have both provided ratings. … If Joe and the other user rate most movies similarly, then the two users can be judged to have high resemblance as indicated by the computed similarity value.”). 

Regarding claim 4, Robinson/ Santhanam teach a system according to claim 1, wherein the collaborative filtering process further comprises:
determining one or more cluster groupings (Robinson: Col. 6, lines 29-45; Figure 4  – “The ACF system 10 upon request of a first user determines a similarity value the first user as compared with other users in the database in step 62. … FIG. 4 provides additional details for step 62 of FIG.3 for determining similarity values for the first user and other users. … After the items that the first user and the other user have both provided ratings for have been identified, a statistical distance between the users, as defined below, is determined in step 70.”); and
generating, by the processor based on a combination to the determined cluster groupings and the first set of document files, one or more meta-cluster groupings (Robinson: Col. 6, lines 32-34; Col. 13, lines 3-7; Figure 3 – “In step 64, the similarity values are used to determine a subgroup of users having preferences similar to the first user.” … “After computing similarity values for Joe with respect to other users in the database, a subgroup G is chosen which is used to make recommendations to Joe. In one embodiment, G is chosen based on a percentage of the total number of users, two percent for example.”).

Regarding claim 6, Robinson/ Santhanam teach the system according to claim 4. While Robinson does not explicitly teach that the similarity is determined using similarity metrics, Santhanam teaches that:
the similarity is determined using similarity metrics (Santhanam: The machine learning model may leverage similarity techniques like Jaccard, cosine, or Pearson similarity to identify similar users for determining items that a user may also like. [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robinson with Santhanam for the reasons identified above with respect to claim 1. 


Regarding claim 7, Robinson/ Santhanam teach a system according to claim 1, wherein the second set of document files relate to a plurality of second users, each document file including an identifier of a specific user (Robinson: Col. 4, lines 63-64; Col. 21, lines 25-28 – “The information for each particular item rated by a user is stored in a particular data structure in database 9.” … “Joe and another user (say, Martha) … the database has a 

Regarding claims 8, and 10-11, the limitations of computer readable medium claims 8, and 10-11 are closely parallel to those of system claims 1, and 3-4 with the additional element of a non-transitory compute readable medium having executable instructions stored therein (Robinson: Col. 5, lines 37-48 – “computer software useful for performing computations related to ACF methods may be stored on storage media similar to media 22, 28, 34.” … “storage media such as hard disk 34, diskette 22, and CD ROM 28”), and are rejected on the same basis.

Regarding claims 13, 15, 17, and 19-20, the limitations of method claims 13, 15, 17, and 19-20 are closely parallel to those of system claims 1 and 3-4 and 6-7, and are rejected on the same basis.

Regarding claim 16, Robinson/ Santhanam teach a method according to claim 13, wherein the first set of document files include historical data related to the plurality of first users (Robinson: Col. 6, lines 25-27 – “In step 60, rating data for users of the ACF system 10 is entered into the user information database 1.”).

Claims 2, 9, and 14 are rejected under 35 U.S.C. 103 as being anticipated by Robinson, in view of Santhanam, and further in view of Glance (US 6947922 B1), hereinafter Glance.

Regarding claim 2, Robinson/ Santhanam teach a system according to claim 1, wherein the first set of document files and the second set of document files are stored in a database (Robinson: Col. 4, lines 60-61 – “User 6 ratings data for items can be stored in database 9.”), but does not teach that the first set of document files are represented as a first set of database tables and the second set of document files are represented as a second set of database tables. 
However, Glance teaches recommender system, which calculated similarities between users and delivers personalized recommendations (Glance: Col. 1, line 65-Col. 2, line 14), including that the first set of document files are represented as a first set of database tables and the second set of document files are represented as a second set of database tables (Glance: Col. 5, lines 46-55 – “The user profile broker 34 maintains a history of each user's 
It would have been recognized that applying the known technique of the first set of document files being represented as a first set of database tables and the second set of document files being represented as a second set of database tables, as taught by Glance, to the teachings of Robinson/ Santhanam would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar recommendation systems.  Further, including that the first set of document files are represented as a first set of database tables and the second set of document files are represented as a second set of database tables, as taught by Glance, into the recommendation system of Robinson/ Santhanam would have been recognized by those of ordinary skill in the art as resulting in improved and personalized information and media delivery (Glance: Col. 1, lines 60-61).

Regarding claims 9 and 14, the limitations of computer readable medium claim 9 and method claim 14 are closely parallel to those of system claim 2, and are rejected on the same basis.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being anticipated by Robinson, in view of Santhanam, and further in view of Mika et al (US 20160179835 A1), hereinafter Mika.

Regarding claim 5, Robinson/Santhanam teach the system according to claim 4, but do not teach that the generating of the indicator is based on a conditional probability model.
However, Mika teaches a system for providing recommendations (Mika: Abstract), including that the generating of the indicator is based on a conditional probability model (Mika: [0066], [0068], [0079] – “relevance prediction may further comprise employing probability estimates. For example, P(rel | ri , rj) may be used. Thus, an estimate may be formulated to express confidence in the correctness of a prediction, for example. Accordingly, a class conditional posterior probability P(y/x)=P(y/ψ(x)) may be established” … “A conditional similarity feature may be specified as a conditional probability … and may be computed substantially in accordance with expression  This known technique is applicable to the recommendation system of Robinson/Santhanam as they share characteristics and capabilities, namely they are directed to providing recommendations based on user similarities.  
It would have been recognized that the generating of the indicator being based on a conditional probability model, as taught by Mika, to the teachings of Robinson/Santhanam would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar recommendation systems.  Further, including that the generating of the indicator is based on a conditional probability model, as taught by Mika, into the recommendation system of Robinson/Santhanam would have been recognized by those of ordinary skill in the art as resulting in an ability to provide results that are reasonably pertinent (Mika: [0034]).


Response to Arguments
	Applicant’s arguments filed 02/01/2021 have been fully considered.

Claim Rejections – 35 USC § 112
	Applicant argues (Remarks Pages 7-9) that Applicant has possession of the claimed invention at the time of filing (112(a)), and provides support for the metes and bounds of the claims (112(b)). Examiner has withdrawn the 112 rejection in view of further analysis of the specification, taken in light of Applicant’s arguments. 
	Paragraph [0028] of Applicant’s specification describes similarity metrics used for determining similarity between users. The specification, in paragraphs [0025-0030], describes steps used to determine similarity between document files of user data. Paragraph [0033], as referenced by Applicant, describes machine-learning techniques for implementing the methods of the invention. This includes structure for training techniques to allow a probabilistic model to function as needed for the invention. As discussed in [0031], such a model is used as part of the method that involves determination of similarity between users/files. 

Claim Rejections – 35 USC § 101

	Examiner respectfully disagrees. The limitations of receiving a first set of document files comprising textual terms relating to a plurality of first users; receiving a second set of document files relating to a second user from one or more data sources, the second set of document files including a plurality of textual terms associated with the second user from a combination of documents including a user profile document, a query response document, an interaction document including values of a document identifier and transaction for elements exchanged in the interaction, the values defining an exchange between entities, an interest level document including a recorded interest in at least one potential entity that is a match for the second user, and a similarity level document; determining whether the second set of document files is similar to one or more documents in the first set of document files based on a collaborative filtering process of the textual terms derived from the second set of document files in combination with the textual terms of the first set of document files; generating an indicator that indicates a level to which the second set of document files is similar to the one or more documents in the first set of document files; and outputting a display displaying to the second user the generated indicator for the second set of document files, as recited by Claim 1, are directed to an abstract idea of content comparison and recommendation, except for the recitation of additional elements at a high level of generality. This abstract idea, except for the recitation of said additional elements at a high level of generality, falls under Certain Methods of Organizing Human Activity. 
The use of a machine learning model argued by Applicant constitutes an additional element; reciting that the comparison of documents for determining similarity is performed by a machine learning does not amount to more than a recitation to implement the abstract idea on a computer.

	Applicant further argues that the claims are directed to a practical application. Specifically, Applicant argues, with reference to the offline training module and similarity metrics as detailed in the specification, that the claimed invention recites “an improvement to conventional similarity determination systems that include inefficient and error-prone determinations.” Applicant specifically argues that “the claimed invention improves the functioning 
	Examiner respectfully disagrees. As claimed, the machine learning techniques at best improve the recommendations, without a technological improvement to the machine learning algorithm itself. The machine learning model is being used in an ordinary capacity for such machine learning, and therefore constitutes merely an additional element. While noting that Kannan, as cited by Applicant, is not precedential, the claims of Kannan were grouped under Mental Processes, rather than Methods of Organizing Human Activities like the pending claims. Except for the recitation of computer-related additional elements at a high level of generality, the claims recite an abstract idea that falls under Certain Methods of Organizing Human Activity.
Prior Art Rejections
Applicant argues (Remarks Pages 12-14) that “the cited art does not anticipate or suggest the features of claim 1,” or its parallel claims. Applicant makes specific reference to the amended limitation of “receiving a second set of document files relating to a second user from one or more data sources, the second set of document files including a plurality of textual terms associated with the second user from a combination of documents including a user profile document, a query response document, an interaction document including values of a document identifier and transaction for elements exchanged in the interaction, the values defining an exchange between entities, an interest level document including a recorded interest in at least one potential entity that  is a match for the second user, and a similarity level document.”
Examiner respectfully disagrees. With reference to the 103 rejection in the above Office Action, Robinson teaches the receipt of user data, such as ratings, and its entry into a user database (Col. 6, lines 25-27). The database can be implemented to store data as text files or as records (Col. 4, lines 61-63; Col. 5, lines 2-3). The system uses received data to “look for other people in the database who have similar tastes” to a particular user (Col. 30, lines 7-14). In doing so, a variety of information is considered by the Automated Collaborative Filtering system [given the acronym ACF in the abstract]. – The plurality of first users as claimed is understood to be the ‘other users,’ with the first set of documents being the documents of said users; the user receiving recommendations (such as “Joe” in Col. 30) is understood to be the second user of the claims, with the user’s profile, preferences, etc. being understood to constitute the second set of documents/files.

This judgement of similarity may incorporate “data such as age, sex, and income level” (Col. 30, lines 8-11), understood to constitute a profile of the user. 
Similarly, the user may be asked questions to determine aspects of user taste (Col. 30, lines 11-14). A user’s answers to these questions are understood to constitute query responses.
Ratings data from users is entered into the database (Col. 6, lines 25-32) and uses said ratings data in determining user similarity (Col. 30, lines 6-8). These user-provided ratings are understood to constitute interactions. As noted above, such data is stored in a database, and may be stored as text files.
The system knows entities (such as movies) liked by each user (Col. 9, lines 62-63). User preferences may also be known for other entities like music (Col. 30, lines 10-14) or rating of a particular entity [understood to indicate an interest in said entity] (Col. 30, lines 8-10; Col. 6, lines 25-32). This data is understood to indicate a user’s level of interest in a rated entity, or an entity for which the user has expressed preferences towards/against.
The system determines a similarity value of a first user as compared with other users in the database (Col. 6, lines 29-32). This similarity value is understood to constitute a level of similarity. 

Robinson uses this data to determine similarity between a first user and other users (Col. 6, lines 29-32), and uses this information to obtain a value of similarity between users’ data (Col. 6, lines 36-49). This may be used to provide a user with information sorted by a similarity between that user and others (Col. 30, lines 36-39), understood to indicate the similarity of these users to the user.

While Robinson does not teach that the interaction document includes values of a document identifier and transaction for elements exchanged in the interaction, the values defining an exchange between entities, and that the determining is done using a network trained via machine learning, Santhanam teaches a collaborative-filtering recommendation system in which transaction details, and user historical data is used [0081] This may include user profile data and purchase history [0064], and can be time stamped [0081] or indexed [0038], which is understood to constitute an identifier of the data. The reference further teaches the use of machine learning techniques in determining user similarity [0044], the machine learning model being trained on data. [0049]


Applicant further argues that the parallel independent claims and the dependent claims are allowable for “by virtue of their dependency” or parallel nature to Claim 1. Applicant makes reference to the responses to arguments above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boal (US 20140180811 A1) teaches a recommendation system that uses collaborative filtering techniques to cluster users with similar behavior. The system utilizes transactional data and purchase histories.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.S./Examiner, Art Unit 3684                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625